DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0195117 to Rucker et al.  
In regard to claims 1 and 16-17, Rucker et al. disclose a biopsy cap housing, comprising: a first center-split half 806 comprising: a first portion defining a first half of an upper chamber (see portion above protrusion 138, Fig. 5), a second portion defining a first half of a lower chamber (see portion below protrusion 138, Fig. 5), a first pivot member (not labeled) integrally formed with the first portion of the first center-split half (see paragraph 0064), and a first slit extending through a sidewall of the first and second portions of the first center- split half and in substantial alignment with the first pivot member (see Figs. 5-6 and 8, alternatively Figs. 15-16); and a second center-split half 808 comprising: a first portion defining a second half of the upper chamber (see portion above protrusion 138, Fig. 5), a second portion defining a second half of the lower chamber (see portion below protrusion 138, Fig. 5), a second pivot member integrally formed with the first portion of the second center-split half (see para 0064), and a second slit extending through a sidewall of the first and second portions of the second center-split half and in substantial alignment with the second pivot member (see Figs. 5-6 and 8, alternatively Figs. 15-16); wherein mating surfaces of the first and second center-split halves are configured to interlock to define the upper and lower chambers (See Figs. 5-8); and wherein an elevated surface 138 of the first pivot member extends into the upper chamber and an elevated surface of the second pivot member extends into the upper chamber substantially opposite the first pivot member (See Figs. 5, 8 and paras 0072-0078).
In regard to claim 2, Rucker et al. disclose a biopsy cap housing, wherein the upper chamber is configured to receive a biopsy cap, and wherein the lower chamber is configured to receive an endoscope biopsy port (See Figs. 5-8 and paras 0072-0078).
In regard to claims 3 and 18, Rucker et al. disclose a biopsy cap housing, wherein the first and second pivot members include a thickness greater than a wall thickness of the first and second center-split halves (See Figs. 5-8 and paras 0072-0078).  Alternatively, the embodiment seen in Figs 15-18 also disclose pivot members with a thicker wall thickness than the split halves of the biopsy cap housing.  
In regard to claim 4, Rucker et al. disclose a biopsy cap housing, wherein the elevated surfaces of the first and second pivot members are configured to engage a corresponding recessed portion formed within an outer wall of a biopsy cap disposed within the upper chamber (See Figs. 5-8 and paras 0072-0078).  
In regard to claim 6, Rucker et al. disclose a biopsy cap housing, wherein an inner surface of the first portions of the first and second center-split halves include a surface feature configured to engage a corresponding surface feature formed on or within an outer wall of a biopsy cap disposed within the upper chamber (See Figs. 5-8 and paras 0072-0078).  
In regard to claim 7 and 19, Rucker et al. disclose a biopsy cap housing, wherein the surface feature of the housing includes a lip extending into a proximal end of the upper chamber, and wherein the surface feature of the biopsy cap includes a wedge extending outward from a top surface of the cap, and wherein the lip is configured to engage the top surface of the wedge (See Figs. 5-8 and paras 0072-0078).  
In regard to claims 8 and 20, Rucker et al. disclose a biopsy cap housing, wherein the surface feature of the housing includes a wedge formed within the inner surfaces of the first and second portions of the first and second center-split halves, the surface feature of the biopsy cap includes a wedge extending outward from an outer wall of the biopsy cap top, and wherein the wedge of the housing is configured to engage the wedge of the biopsy cap (See Figs. 5-8 and paras 0072-0078).  
In regard to claims 9-13, Rucker et al. disclose a biopsy cap housing, wherein the mating surface of the first center-split half includes one or more projections, and the mating surface of the second center-split half includes one or more receiving elements, and wherein the projections are configured to be received within corresponding receiving elements (see Fig. 8 and para 0078).  
In regard to claims 14-15, Rucker et al. disclose a biopsy cap housing,
 wherein an inner surface of the second portions of the first and second center-split halves include one or more locking members 126, 128 extending into the lower chamber (See Fig. 5 and paragraphs 0072-0076).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
8/16/2022